[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CLARIFICATION
Pursuant to the request of the parties' counsel, the Court clarifies its decision as follows with regard to the disposition of items listed on Exhibits E and F:
Exhibit E
        In addition to the terms of the Memorandum of Decision of March 26, 1992, defendant Galen Shepherd shall have sole ownership of all items which are the property of Mauer and Shepherd-Joyners, Inc. The remainder of the items shall be the sole property of the parties by alternate selection. Plaintiff Joyce Shepherd shall have the right of first selection. The plaintiff shall pay to the defendant the used value of any item which he selects and which she has transferred to someone other than the defendant.
Exhibit F
        In addition to the terms of the Memorandum of Decision of March 26, 1992, the remainder of the items shall be the sole property of the parties by alternate selection. The defendant shall have the right of first selection.
Clarance J. Jones, Judge CT Page 6757